Citation Nr: 9923103	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-00 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for mixed type 
psychoneurosis, currently rated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
September 1943.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  The case was 
subsequently transferred to the Oakland, California RO.

On appeal the veteran appears to raise the issue of 
entitlement to service connection for post traumatic stress 
disorder.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate consideration.  


REMAND

After reviewing the claims file the Board finds that 
additional development is in order with respect to the 
veteran's claim of entitlement to an increased evaluation for 
mixed type psychoneurosis.  This disorder has been evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code 9410 (1996) and 38 
C.F.R. § 4.130, Diagnostic Code 9410 (1998).

The veteran testified, at his April 1999 travel Board 
hearing, that he was currently receiving treatment from the 
VA outpatient clinics in Oakland, and Martinas, California.  
As these medical records are not in the claims file, the RO 
should request them.  Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992).
 
Therefore, this case is REMANDED for the following action:

1.	The RO should request the veteran's 
outpatient treatment records from the VA 
clinics in Oakland and Martinas, 
California, for the period from September 
1998 to the present. 

2.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  If the requested development is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Stegall v. West, 
11 Vet. App. 268 (1998).

Upon completion of the above development, the RO should 
readjudicate the issue on appeal.  If the determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the 
case, and be given an opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

